Citation Nr: 0524633	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  99-10 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.  

2.	Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to August 
1966 and from September 1966 to July 1985.  

This appeal arises from an September 2001, Department of 
Veterans Affairs Regional Office (VARO), Nashville, Tennessee 
rating decision, which denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death and for Chapter 35 education benefits.  

The Board likewise denied the appellant's claim in a December 
2002 decision.  The appellant appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims 
(Court), and the Board's decision was vacated pursuant to a 
May 2004 Order.  The case was remanded to the Board.

The Board furnished the appellant with information pertinent 
to the claim in May 2005.  The appellant responded later that 
month.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In May 2005, the appellant furnished additional evidence 
relating to her appeal for service connection for the cause 
of the veteran's death and education benefits.  She 
specifically requested that the case be remanded for 
consideration of this evidence.  As such, the case is 
remanded for the following:

The RO should readjudicate the issues on 
appeal.  If the determination remains 
unfavorable to the appellant, she should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The appellant should be given an opportunity 
to respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 


